Citation Nr: 1738475	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  04-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for migraine headaches prior to November 30, 2010, greater than 30 percent from November 30, 2010 to May 8, 2014, and greater than 50 percent thereafter.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability, prior to January 6, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1983.  

These matters arise before the Board of Veterans Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2008, the Veteran withdrew her request to testify before the Board.  There is no other request for a Board hearing presently pending.

In June 2012, the Board denied the claims for evaluations greater than 10 percent for migraine headaches prior to November 30, 2010, and in excess of 30 percent from November 30, 2010.  The Veteran appealed this decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a March 2013 decision, the Court vacated the Board's June 2012 decision and remanded the claim to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  Subsequently, the Board also remanded the claim for further development in April 2015.

Subsequent to the Board's April 2015 remand, the RO granted an increase to 50 percent for the service-connected migraine headaches effective May 8, 2014.  At present, the migraine headache disability has been assigned a 10 percent evaluation prior to November 30, 2010, a 30 percent evaluation effective November 30, 2010 and prior to May 8, 2014, and a 50 percent evaluation effective May 8, 2014.  As the evaluations prior to May 8, 2014 do not represent a full grant of the benefits sought on appeal, and the Veteran has not indicated that she is satisfied with the evaluations assigned, her claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 1993).

The Veteran's claim was remanded most recently in October 2015.  The requested development having been completed, the Board will again turn to the decision at hand.

The issue of entitlement to an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From the date of service connection and throughout the pendency on appeal the service-connected migraine headache disability is characterized by very frequent completely prostrating and prolonged migraine headache attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent from the date of service connection and throughout the time period on appeal are met.  This is the maximum evaluation afforded by the Diagnostic Code.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

VA's duties to notify and assist have been satisfied in the present case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In short, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial errors exist that have not been cured by subsequent remands in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Higher Initial Evaluation for Migraine Headaches

As will be explained below, the Board finds that the Veteran meets the criteria for an initial evaluation of 50 percent from the date of service connection and throughout the entire time period on appeal.  A 50 percent evaluation is the greatest evaluation afforded this disability under the diagnostic code.

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Where, as here, the disability evaluation has been appealed from the grant of original service connection, the level of disability will be assessed from the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 125 (1999).  

The Veteran's migraine headache disorder has been evaluated until 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraine headaches.  A 30 percent disability is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In determining the appropriate rating for the Veteran's migraine headaches, the Board notes that neither the rating criteria nor the Court has defined "prostrating." "Prostration," however, is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1554 (31st ed. 2007).

In Pierce v. Principi, 18 Vet. App. 440, 445 (2004), the Court held that the Board commits error in determining that a 50 percent evaluation for migraine headaches is not warranted where it does not also address the "interplay" of the regulations found at 38 C.F.R. § 4.3 (requiring reasonable doubt be resolved in favor of the claimant), 38 C.F.R. § 4.7 (requiring that, where the disability picture most nearly approximates the higher evaluation afforded by the criteria, that higher evaluation will be assigned), and 38 C.F.R. § 4.21 (which does not require that all the elements specified in a disability grade need not necessary be found).  

Moreover, upon examination of the phrase "productive of severe economic inadaptability" in the 50 percent rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100, the Court held that the diagnostic code did not require the Veteran to be completely unable to work in order to meet the criteria for the 50 percent evaluation.  The Court observed that if complete inability to work was required to meet the 50 percent criteria, then "severe economic inadaptability" would then meet the criteria for a TDIU-which is clearly not the case.  Id. at p. 446.  However, the Court did find that the phrase should be construed to mean either "producing" or "capable of producing" severe economic inadaptability.  

In addition, where the effects of medication are not specifically contemplated by the rating criteria, the Board may not deny entitlement to a higher evaluation on the basis that symptoms are relieved by medication-prescribed or non-prescribed.  Jones v. Shinseki, 26 Vet. App. 46, 63 (2012).  

In the present case, the Veteran was service connected for migraine headaches by a June 2005 rating decision, which assigned an evaluation of 10 percent, effective January 29, 2003.  An August 2011 rating decision assigned a 30 percent evaluation effective November 30, 2010.  A June 2014 rating decision granted a 50 percent evaluation effective May 8, 2014.  The Veteran has appealed the evaluation initially assigned.  

After careful review of the record, and as will be shown below, the Board finds that the service-connected migraine headache disability meets the criteria for an initial 50 percent evaluation from the date of service connection throughout the entire time on appeal.  

In a hearing before the AOJ in 2004, the Veteran testified that her headaches began during active service.  At the time, she was treated with medication and duty time off so that she could recover in darkness.  She described her post-service headaches to have the same light sensitivity, nausea and dizziness, and to require medication and a similar need for time off in order to recover.  See October 2004 Decision Review Officer hearing.

Review of the evidence reflects that the Veteran has consistently stated that her migraine headaches had their onset during active service, that she has been prescribed medications for them, and yet the headaches occur frequently and are productive of significant pain.  See generally, Veteran's Statements dated in July 2004 (rec'd 11/5/2004), February 2010; June 2010 (rec'd 10/7/2010), and July 2010 (rec'd 8/10/2010); and June 2005 Notice of Disagreement (rec'd 7/29/2005).  In June 2008, the Veteran stated that she was unable to work due to her headaches, which were totally incapacitating and occurred on a daily basis, lasting for up to six hours a day.  See Veteran's December 2008 statement (rec'd 12/08/2008).  In addition, she has claimed that her migraines headaches, alone or with other disabilities, render her unemployable.  See, generally, August 2014 VA 21-8940 (rec'd 10/27/2014).

In July 2010, the Veteran stated she had been prescribed medication, Propranadal, to treat her migraine headaches while she was on active duty.  She stated that she had continued taking this mediation to date, in addition to others including Apap and Butalbital.  The medications helped, she stated, but she needed to take them three to four times per day with additional pain pills.  See Veteran's July 2010 Statement (rec'd in 08/10/2010).

In witness' statements, her daughter and son have attested that the Veteran's migraine headaches are constant, severe and incapacitating.  They have accompanied her to appointments and watched her go through procedures and surgeries, helped her with household chores both inside and outdoor, and witnessed her pain and inability to do things.  

In a January 2010 statement, the Veteran's eldest daughter stated the Veteran's headaches and migraines were constant and severe.  See January 2010 Witness statement of Eldest Daughter.  

In an undated stated received in May 2010, her son attested:

Recently, headaches have been substantial concerns adding to her pain .... She has visited a doctor while in [] for these severe migraines, in which the doctor prescribed medication.  She has called me in pain about these headaches and arm pains numerous times.

See Witness Statement of Son (undated) rec'd 5/21/2010.

In an August 2010 statement, the Veteran's eldest daughter stated that the Veteran's headaches, with hip and back pain, prohibit her from tending to outside chores such as lawn care.  See August 2010 Witness statement of Eldest Daughter. 

In an October 2011 statement, the Veteran's eldest daughter stated that she has had to put her own life on hold to help the Veteran.  See October 2011 Statement of Eldest Daughter (received 11/2/2011).

After further review, the Board finds that the medical evidence tends to support the Veteran's allegations and that of her witnesses.  Since the date of service connection, the service-connected migraine headache disorder has been characterized by migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as contemplated under the criteria warranted for a 50 percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At the outset, the Board finds it useful to view the Veteran's reported symptoms and the VA examiner's observations against the medication prescribed over the appeal period to control the service-connected migraine headache disorder.  The medications listed below were prescribed beginning as early as in 2002 and as late as 2015.  

Beginning in or about 2002 to 2005:
* Esgic, or a combination of apap(325 milligrams (mg))/butalbital (50 mg)/caffeine (40 mg) from 2002 to 2010, every four hours, for headaches
* Nortriptyline HCL from 2003 (25 mg) every night for headaches 
* Fiorinal from 2005

Beginning in or about 2009:
* Propranolol (or Pamelor) from 2009 daily, and in 2010 and 2011 (20 mg) twice a day for headaches
* Methylprednisolone (or Medrol) from 2009 (4 mg) as a prophylactic treatment for headaches

Beginning in or about 2012 to 2015:
* Topiramate from 2013 (25 mg twice a day), and in 2015 (as needed) for headaches
* Oxycodone in 2015 (10 mg/apap 325 mg) twice a day for headaches

In addition, the records reflects other medications prescribed for pain, but not specifically or only for headaches.  These are:

* Naprosyn (or naproxen) from 2002 and in 2014 (500 mg) 
* Ibuprofen in 2004 (600 mg), from 2005 to 2006 (800 mg), and from 2010 (400 mg)
* Lortab in 2004 (5 and 10 mg) and from 2007-8 (7.5 mg)
* Tramodol (or Ultram) in 2008 and 2013 (50 mg every 6 hours for pain)
* Meloxicam from 2012 to 2013 (at 7.5 mg) and from 2014 (15 mg)
* Norco in 2013 (7.5 mg)

These findings show that the Veteran has required continuous prescription medication from 2002 throughout the time period on appeal for her headache disorder.  These medications include combination drugs such as Esgic from 2002 to 2010, and Oxycodone/Apap from 2015.  In 2003, she was prescribed Nortriptyline, and, in 2005, Fiorinal.  In 2009, Pamelor was prescribed as well as a preventative medication, Medrol.  In 2013, she was prescribed Topiramate.  In addition, from 2002 and throughout, other pain medications were also prescribed for pain relief but not identified as solely for headaches including Naprosyn, Ibuprofen, and Ultram.  In addition to having been prescribed continuous medications, both specifically for headaches, and generally for pain, the Board also observes that VA and private treatment records show the Veteran used and continues to use non-prescription medications, such as Goody Headache Powder.  The need for such medications-both as shown by health care providers and as attested to by the Veteran-underscores the severity, persistence, and level of pain associated with her migraine headache disorder from 2002 to the present, despite efforts to control and alleviate them.  

VA and private treatment records, and VA examination reports further reflect that the Veteran has presented consistently for treatment of headaches, and that her migraine headaches have been and continue to be both intrusive and disruptive, characterized by frequent, persistent, severe, completely prostrating and prolonged attacks.  

In November 2002 the Veteran presented with headache pain at 5 of 10, and an average headache pain level of 10 of 10 in the month prior.  In February 2003, she reported that she was still experiencing bad headaches.  See VA tx (Montgomery) 4/2002-3/2003 (rec'd 2/21/2003); and 2002-2003 (rec'd 6/20/2003).  

A March 2003 VA examination for hypertension reflects complaints of migraines occurring daily, lasting for several hours and accompanied by nausea and an aura of flashing red lights.  Headaches were worse in the morning and in the spring time and/or with exposure to pollen.  Stress lengthened prolonged the headache and intensified it.  Esgic, taken every four hours, provided moderate relief.  The examiner observed the Veteran to exhibit mild erythema and trace edema of the nasal turbinates with moderate clear nasal drainage.  The examiner diagnosed migraines with aura and mild to moderate functional loss due to pain.  See March 2003 VA Examination for Hypertension, p. 2.  

In May 2003, the Veteran reported pain level at 5 of 10 with an average pain level of 5 of 10 in the month prior.  In August 2003, she reported waking with headaches for the past two weeks.  See VA tx (Montgomery) 2003 (rec'd 8/12/2003).

In September 2003, she requested stronger medication for her headaches.  Neurological consultation in October 2003 shows that the Veteran reported headaches occurring every other day and tending to last all day without medication.  They were described as bi-temporal and parietal in location and increasing with noise, light, stress, and alcohol.  Headaches occurred without relation to time of day or nocturnal awakening.  Goody Headache Powder and Naprosyn decreased the headaches.  The physician observed her to present with decreased affect, and with decreased range of motion in the neck without spasm.  She could follow two but not three step complex commands.  Nortriptyline at 25 mg a day was prescribed.  See VA tx (Central Alabama) & Pvt Tx (Dr WE) 2003-4 (5/14/2004).

An April 2004 entry reflects that the Veteran's migraine headache disorder was stable on Esgic.  And, she reported in September 2004 that Esgic was controlling her headaches well, but she usually had to take the medication twice a day.  See VA tx (Central Alabama) 9-12/2004 (5/27/2005).

The March 2005 VA neurological examination notes the Veteran sustained two separate head injuries during active service.  In pertinent part, the examiner stated she sustained a skull fracture when struck by a boom and rendered unconscious, and that she sustained multiple contusions, including to her left temporal region and left side of her face when assaulted by her husband.  She reported daily headaches, lasting all day and precipitated by pressure and anxiety.  Pain was measured at 9 of 10 and described as sharp and constant.  She identified weakness, fatigue, functional loss, blurred vision and dizziness as accompanying symptoms.  Aggravating factors included people attempting to talk to her while she was having a headache.  Prescribed medication, Fiorinal taken every six hours, alleviated the headaches by caused ecchymosis.  The examiner observed the Veteran to exhibit normal sensation to pinprick and vibratory senses.  Cranial nerves II-XII were grossly intact.  There were no other abnormalities or deformities observed.  Clinical tests, including X-rays of the skull and cervical spine, and computed tomography (CT) scan of the head were noted to be normal.  The examiner diagnosed chronic migraine headaches.  See March 2005 VA Examination for Neurological Disorders.

In November 2008, the Veteran again underwent VA examination for neurological disorders.  The Veteran reported a long history of migraine headaches, and that she felt many were caused by frustration.  Anxiety was also an aggravating factor, and she indicated she needed to be careful of her medications because she also has hypertension.  The Veteran stated her headaches occurred every day and described them as throbbing, with pain measuring 8-9 of 10, behind the eyes and around the temple, into her occipital area and down her neck with muscle spasms to the neck.  She stated cannot stand light when having a headache.  She experiences nausea, fatigue, and occasional dizziness.  Prescribed medication helps with her headaches, specifically Esgic.  She reported that Lortab and Tramadol, prescribed following surgery, also helped with the pain of her headaches.  The examiner observed the Veteran to exhibit tenderness over the occipital area and in the area of the neck and trapezius muscles.  No spasm, facial asymmetry or weakness was observed, and extraocular movements were unremarkable.  The examiner diagnosed anxiety related muscle tension headaches with mild to moderate functional impairment.  See November 2008 VA Examination for Neurological Disorders.

In April 2009, she presented on a walk-in basis for exacerbation of migraine headaches, reporting a headache that had lasted for two days.  The physician assessed that the Veteran may need prophylactic treatment, as she was experiencing headaches more frequently.  Medrol (Methylprednisolone) dose pack was prescribed.  See VA tx (Montgomery) 4/2009 (rec'd 4/8/2009).

In a September 2009 VA examination for traumatic brain injury (TBI), the Veteran was assessed with post-concussion headaches.  The Veteran described current headaches as migraines, occurring daily basis, global in location, and lasting for three to four hours, requiring that she lie down.  She stated her headaches were worsening, and she was unable to perform light duty labor when having a headache.  Precipitating factors include stress, and associated symptoms include blurred vision and photophobia.  Prescribed medications, including Esgic, help.  Intermittent disequilibrium, also occurring at least once a day and lasting for several seconds, left-sided weakness, unsteadiness, fatigue, sleeplessness, memory impairment, decreased attention and difficulty concentrating, occasional slurred speech and difficulty swallowing, mood swings, anxiety, depression, irritability, restlessness, and decreased sense of taste were also reported, but not specifically with reference to her headaches.  The examiner observed the Veteran exhibited no abnormalities of the eyes, neck, or face, motor function, reflexes, impairment of the autonomic nervous system, or cranial nerves.  She had no dizziness upon standing.  Magnetic resonance imaging (MRI) of the brain was found to be unremarkable.  Pain was measured at 8 of 10.  The examiner referenced findings in the January 2009 VA mental disorder examination for cognitive impairment.  See September 2009 VA Examination for TBI.

A November 2010 VA examination for Neurological Disorders reveals complaints of headaches occurring daily and lasting up to four hours with a propensity to restart.  The Veteran described them as progressively worse, severe and aching with sharp pain to the left occipital area radiating to the left temporal and left orbital area of the face.  Accompanying symptoms were light headedness, nausea, occasional flickers of light, and short temperance.  Aggravating factors were light and noise.  She stated that prescribed medication, Propranolol and Esgic, were fairly effective.  Frequency in the last twelve months was, however, identified as weekly with less than half of the attacks described as prostrating.  The examiner diagnosed migraine headaches with decreased concentration and pain, and noted that the condition had been continuously treated with prescribed medications.  See November 2010 VA Examination for Neurological Disorders.

VA Mental Health Care entries (see VA tx (Montgomery) 10/2009-11/2013 (rec'd 1/6/2014) and VA tx (Central Alabama) 10/2013-3/2015 (rec'd 4/3/2015)) show that she reported for counseling in April 2011 but did not want to talk about her stresses and irritabilities for fear it would make her upset, setting off a migraine.  She noted that her oldest daughter continued to live with her.  In August 2012, she reported having a headache but elected to continue with the counseling session.  The counselor observed her to be in some pain, and stated that family stress exacerbated her symptoms.  In March 2014, she reported headaches for the past week accompanied by dizziness and lightheadedness, and that she had fallen.  The counselor observed her to appear tired and frustrated but alert and oriented.  She was in the process of accepting custody of her grandchildren, and she noted that her oldest daughter helped her with their care.  A pharmacy E-consult for medication dated in August 2014 shows that she was then prescribed Naproxen (500 mg) and Meloxicam (15 mg).

In September 2014, the Veteran's treating VA Staff Physician, Dr. JJP, MD, proffered the following notation:

"This is to certify that [the Veteran] is not able to engage in any gainful activities due to headache, low back pain and right arm pain." 

See VA tx (Central Alabama) 10/2013-3/2015, p 41-42 (rec'd 4/3/2015).

In a January 2015 VA DBQ examination for headaches, the Veteran reported the symptoms of her migraine headache disorder had remained essentially unchanged since September 2014.  She described daily incapacitating headaches with pulsating or throbbing chronic, constant head pain measuring 8 of 10 on both sides and back of the head, accompanied by lightheadedness, dizziness, unsteadiness and increased irritability.  Other symptoms included vomiting, light and sound sensitivity, and vision and sensory changes.  Pain worsens with physical activity.  She stated that the headaches are present upon awakening, last until noon, and begin again around 4 p.m.  She takes hydrocodone and lays down in a dark, quiet room, which reduces pain to a measure of 4 of 10.  Stress precipitates and worsens headaches.  She reported that she is never free of them for more than two hours.  Results of MRI complete in 2012 were reported to show a normal brain.  Medications prescribed for the migraine headache disorder were identified as Oxycodone 10 mg/apap 325 mg twice a day and Toprimate 25 mg daily as needed.  The Veteran stated she averaged taking Toprimate daily.  The examiner indicated that the Veteran manifested migraine headache pain productive of characteristic prostrating attacks occurring once a month, and of very prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner opined that the Veteran's migraine headache disorder impacted her ability to work:

The headaches currently prevent [the Veteran] from obtaining or maintaining substantially gainful employment in any capacity as she would not be able to maintain any regular work schedule due to the frequency and severity of her migraine headaches which are incapacitating on an almost daily basis.  Due to chronic dizziness and lightheadness, she is a fall risk.

The examiner then explains that section 4a of the examination, which contemplates the frequency of characteristic prostrating migraine or non-migraine headache pain attacks, is limited to 

"once a month" for the greatest frequency.  Her daily headaches now are almost always incapacitating per her report.  In this [V]eteran's case, her incapacitating headache frequency is actually daily.

The report shows the examiner reviewed the Veterans claims file in addition to examining the Veteran in arriving at the opinion.

In aggregate, the medical evidence shows consistent reports of very frequent and severely painful, persistent and incapacitating headaches productive of prostrating and prolonged attacks occurring more than once a month over the course of years and causing severe economic inadaptability.  
caused by her headaches such as hypertension and carpal tunnel syndrome.  
Accordingly, an initial 50 percent evaluation is warranted for the Veteran's migraine disorder from the date of service connection to the present.

It is noted that 50 percent is the highest evaluation afforded for migraine headaches under the diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  


ORDER

An evaluation of 50 percent for migraine headaches, is granted from the date of service connection onward, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In this decision, the Board has granted an initial increased evaluation for migraine headaches to 50 percent from the date of service connection.  Remand is therefore required for the AOJ to consider the Veteran's claim for TDIU prior to January 6, 2014, which is also on appeal.

Accordingly, the case is REMANDED for the following action:

Undertake any other appropriate development and adjudicate the issue of entitlement to a TDIU prior to January 6, 2014.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


